Case 20-70247-JAD   Doc 52   Filed 09/18/20 Entered 09/18/20 16:37:42   Desc Main
                             Document     Page 1 of 9
Case 20-70247-JAD   Doc 52   Filed 09/18/20 Entered 09/18/20 16:37:42   Desc Main
                             Document     Page 2 of 9
Case 20-70247-JAD   Doc 52   Filed 09/18/20 Entered 09/18/20 16:37:42   Desc Main
                             Document     Page 3 of 9
Case 20-70247-JAD   Doc 52   Filed 09/18/20 Entered 09/18/20 16:37:42   Desc Main
                             Document     Page 4 of 9
Case 20-70247-JAD   Doc 52   Filed 09/18/20 Entered 09/18/20 16:37:42   Desc Main
                             Document     Page 5 of 9
Case 20-70247-JAD   Doc 52   Filed 09/18/20 Entered 09/18/20 16:37:42   Desc Main
                             Document     Page 6 of 9
Case 20-70247-JAD   Doc 52   Filed 09/18/20 Entered 09/18/20 16:37:42   Desc Main
                             Document     Page 7 of 9
Case 20-70247-JAD   Doc 52   Filed 09/18/20 Entered 09/18/20 16:37:42   Desc Main
                             Document     Page 8 of 9
Case 20-70247-JAD   Doc 52   Filed 09/18/20 Entered 09/18/20 16:37:42   Desc Main
                             Document     Page 9 of 9
